Title: James Madison to Henry Lee, 26 November 1833
From: Madison, James
To: Lee, Henry


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Novr. 26. 1833
                            
                        
                        I received Sir, on the 9th instant your letter of Sepr. 15th. and enclose copies of such of your father’s
                            letters to me, as are embraced by your request. They are entire with the exception of one from which the conclusion was
                            cut off for an autographic collection. Finding that my files do not contain copies of my letters to your father, as is the
                            case with his files and his letters to me, I must ask the favor of you to supply the omission as far, at least, as relates
                            to the period of those herewith forwarded.
                        I thank you for your friendly wishes on the subject of my health. The most to be expected is that it will not
                            decrease beyond the increase of my years. The two causes taken together produce a State of feebleness and emaciation, more
                            than justifying me in declining the task to which you invited me. It may be hoped that truth enought will escape oblivion,
                            for future justice to all parties. Accept the reassurance that my good wishes will always attend you.
                        
                            
                                James Madison
                            
                        
                    